UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4024



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES G. BAUGHCOME,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. William B. Traxler, Jr., District
Judge. (CR-98-436)


Submitted:   June 8, 1999                  Decided:   June 18, 1999


Before HAMILTON and WILLIAMS, Circuit Judges, and HALL, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.     Alan Hechtkopf, Frank Phillip
Cihlar, Robert Esten Lindsay, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James G. Baughcome appeals his convictions after a jury trial

for income tax evasion and failure to file income tax returns.   See

26 U.S.C.A. §§ 7201, 7203 (West 1989 & Supp. 1999).   On appeal, his

attorney has filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967), raising three issues but stating that, in his

view, there are no meritorious issues for appeal.     Baughcome al-

leges that district court erred:    (1) by denying his motion for

acquittal; (2) in determining his sentencing range under the sen-

tencing guidelines; and (3) by denying his motion for a downward

departure.

     In accordance with Anders, we have examined the entire record*

in this case and find no reversible error.     We therefore affirm

Baughcome’s conviction and sentence.     This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.       If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.




     *
       Despite notice of his right to do so, Baughcome has not
filed a pro se supplemental brief.


                                2
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the record and briefs, and

oral argument would not aid the decisional process.




                                                         AFFIRMED




                                3